Citation Nr: 0334397	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from February 1964 
to December 1967.

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
determined that no new and material evidence was submitted to 
reopen a claim of service connection for a heart condition.  
The veteran submitted a notice of disagreement (NOD) 
addressing service connection for PTSD only.  He has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of his PTSD claim.  He has not requested a 
hearing.  


FINDINGS OF FACT

1.  The veteran has submitted credible supporting evidence of 
a claimed stressful event. 

2.  The veteran has PTSD due to an in-service stressful 
event.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
PTSD or other mental disorder.  

In March 2000, the veteran applied for service connection for 
PTSD, listing no medical treatment for the condition.  

The RO obtained VA outpatient treatment reports that reflect 
PTSD counseling at various times.  A November 1999 report 
notes that the veteran had been receiving VA psychiatric 
counseling for depression and anxiety that began after the 
veteran left the Navy.  The veteran reported having been shot 
at while flying over Vietnam and that loud noises brought 
back disturbing recollections.  A psychiatrist offered an 
impression of PTSD, chronic, with depression and anxiety. 

A February 2000 consultation report by a VA clinical 
psychologist mentions that a VA psychiatrist had referred the 
veteran for an evaluation for possible PTSD.  The veteran 
completed a battery of diagnostic tests, wrote an account of 
his stressors, and was interviewed.  His Mississippi PTSD 
scale score indicated mild to moderate PTSD.  He reported 
moderate combat exposure.  A Beck depression inventory 
suggested moderate to severe clinical depression.  

The February 2000 consultation report notes that the 
veteran's first in-service stressor was being a crash 
survivor of a Navy aircraft on August 10, 1965.  The veteran 
reported that the aircraft's nose wheel collapsed on landing, 
resulting in engine fire.  No one was injured in that 
incident, but the veteran had been terrified at the time.  
Later, while flying reconnaissance missions over Vietnam, his 
aircraft risked attack by enemy MIGs and was exposed to enemy 
fire.  

During the February 2000 interview, the veteran also reported 
post service stressors, such as being mugged in 1984, and 
surviving an earthquake, a motor vehicle accident, and a 
flood.  He felt that his PTSD intensified after a cousin was 
killed in a plane crash in 1994.  He reported nightmares of 
his and of his cousin's plane crashes and he reported that 
news of other airplane crashes increased his symptoms.  He 
hated to fly.  The impressions were PTSD, chronic, mild to 
moderate, due to military stressors; alcohol abuse, by 
patient history; and, depression, not otherwise specified 
(NOS).  

In April 2000, the RO wrote to the veteran, requesting more 
information concerning his claimed military stressors.  No 
response was received.  

In July 2000, the RO sent a request for verification to the 
U.S. Armed Services Center for Research of Unit Records 
(CRUR).  That unit could not verify the aircraft crash, but 
did verify that the veteran's unit, Patrol Squadron Eight, 
had participated in aerial surveillance missions over Vietnam 
and the Tonkin Gulf.  The Vietnam Service Medal (VSM) was 
awarded to each flight crewmember for flights conducted in 
the combat zone.  The veteran's DD-214 reflects that he was 
awarded the VSM.  

The veteran submitted a letter, dated in November 1966,which 
is addressed to the families of those who deployed to Vietnam 
and is signed by the commander of Patrol Squadron Eight.  In 
the letter, the commander mentioned that the squadron flew 
combat missions in Vietnam.  The veteran also submitted buddy 
statements of those who felt that he exhibited PTSD symptoms.  

In June 2001, the RO denied service connection for PTSD on 
the basis that the veteran did not participate in combat nor 
were his stressors verified.

The veteran's representative has argued that the evidence 
reflects that the veteran participated in combat.  

B.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Because the decision below is favorable to the veteran, the 
Board deems all notice and duty to assist obligations under 
the new law and regulations to have been met.  For this 
reason, the veteran will not be prejudiced as a result of the 
Board deciding the claim without first affording the RO an 
opportunity to consider the claims anew in light of the 
recent decision of Paralyzed Veterans of America v. Secretary 
of Veterans Affairs.  A remand for this purpose would thus 
serve only to further delay resolution of the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for PTSD is subject 
to additional requirements.  

In addition to the above, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2003); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, PTSD was found by a VA psychiatrist and by a VA 
clinical psychologist; however, neither of these mental 
health professionals gave a diagnosis.  Rather, each gave an 
impression of PTSD.  Diagnosis is defined generally as the 
determination of the nature of the case of a disease, 
Dorland's Illustrated Medical Dictionary 458 (28th ed. 1994).  
The word impression is not defined in this context.  Whether 
a medical impression is comparable to a medical diagnosis is 
questionable as an impression might imply less certainty on 
the part of the examiner.  Indeed, after the VA psychiatrist 
had offered an impression of PTSD, the VA psychologist 
reported that the veteran was to be examined for "possible" 
PTSD.  In any event, after examining the veteran the 
psychologist also gave an impression of PTSD and supported 
that conclusion with clinical data and test results.  

In Cohen, the Court stressed that under the prior version of 
38 C.F.R. § 3.304(f), a "clear diagnosis" of PTSD was 
required, that is, at a minimum an unequivocal PTSD diagnosis 
was required for service connection.  Cohen, 10 Vet. App. at 
139.  Since then, the phrase "clear diagnosis" has been 
removed from VA's PTSD regulation and has been replaced by 
"medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a)".  Thus, no longer is a "clear 
diagnosis" of PTSD necessary for service connection.  

As noted above, service connection now requires "medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a)".  In turn, 38 C.F.R. § 4.125(a) 
requires that the diagnosis conform to DSM-IV and be 
supported by the findings on the examination report.  
Otherwise, it must be returned to the examiner to 
substantiate the diagnosis.  The regulation does not address 
whether an impression of PTSD supported by findings on the 
examination report is adequate to suffice as a diagnosis of 
PTSD for service connection purposes.  Moreover, medical 
certainty is not necessary for a grant of VA benefits.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Resolving any remaining doubt in favor 
of the veteran, the Board finds that the two PTSD impressions 
along with the supporting test results are satisfactory 
evidence of PTSD.  

The medical evidence contains the required link between 
current symptoms and an in-service stressor.  The VA 
psychologist's impression of PTSD, chronic, mild to moderate, 
due to military stressors is sufficient competent nexus 
evidence.  In this regard, the veteran's opinion as well as 
those of his acquaintances cannot be used to link current 
symptoms to PTSD or to link PTSD to active service, because 
those without proper medical training and expertise are not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Finally, the Board must determine whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred, or alternatively, whether the veteran participated 
in combat.  

The veteran reported flying surveillance missions over 
Vietnam.  His records appear to bear this out.  He received a 
VSM, which reportedly was awarded for flying on such 
missions.  As described in the report from the CRUR, these 
missions involved low-altitude surveillance, an inherently 
dangerous undertaking.  Thus, there is credible supporting 
evidence that a claimed PTSD stressor occurred.  No further 
inquiry is necessary.  Because the evidence favors the claim, 
the Board will grant service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



